Citation Nr: 1644201	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  13-24 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for coronary artery disease (CAD).

2.  Entitlement to service connection for CAD, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service in the Navy from March 1964 to March 1966.  He died in November 2010.  The appellant is the Veteran's surviving spouse, and has been approved as the appropriate substitute in this case.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the appellant testified at a hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a June 2001 rating decision, the Veteran's claim for service connection for CAD was denied as the evidence failed to show that his CAD was due to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.

2.  The evidence received since the June 2001 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for CAD, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran is not presumed to have been exposed to herbicides during his naval service.

4.  The weight of the evidence is against a finding that the Veteran's CAD was due to or the result of his active service.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision denying service connection for CAD is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  New and material evidence has been received since the June 2001 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for CAD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for CAD have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran or the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Service personnel records are also of record.  Additionally, the appellant testified at a Board hearing.

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

The outcome of this appeal turns on the question of whether the Veteran was exposed to herbicides, which would trigger a presumption of service connection for CAD and obviate the need to conduct an examination based on such exposure.  There is likewise no evidence that CAD had its onset during active service or within one year of separation from active service or competent evidence even suggesting that CAD may be associated with service.  Therefore, VA has no duty to provide a VA examination or obtain an opinion in this case.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Reopening Claim

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for CAD was denied in June 2001.  The Veteran did not appeal the June 2001 rating decision, nor did he submit any new and material evidence within a year of the June 2001 rating decision.  See 38 C.F.R. §3.156(b).  The June 2001 rating decision thereby became final.

At the time of the June 2001 rating decision, the record consisted of the Veteran's military personnel records, STRs, VA medical records, and private medical records.

Evidence received since the June 2001 rating decision includes the appellant's testimony at a Board hearing, additional VA medical records, and the Veteran's new assertions that his CAD was due to herbicide exposure instead of asbestos exposure.  The Veteran's assertions of herbicide exposure are presumed credible for the limited purpose of reopening the claim.  Nevertheless, when this is done, this information is considered to be both new and material, and is thus considered sufficient to reach the low threshold to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain enumerated diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Of note, any period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in §3.309(e).  38 C.F.R. § 3.307(a)(1).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including prostate cancer, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

During his time in service, the Veteran served above the U.S.S. McKean (DD-784).  VA maintains a list entitled: "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" which indicates that the U.S.S. McKean operated temporarily on Vietnam's inland waterways, specifically on Mekong and Saigon River Deltas, from March 14, 1967 to March 15, 1967, which is after the Veteran's period of active naval service.  After an extensive review of the Veteran's service records, the Veteran's STRs, the U.S.S. McKean official ship history, the U.S.S. McKean ship deck logs, and naval historical records, the Board finds no evidence that the Veteran ever went ashore in Vietnam.  In addition, in a December 1999 statement, the Veteran did not assert ever going ashore in Vietnam. 

The Veteran filed his claim for service connection in September 2009, which was denied by an April 2010 rating decision.  The Veteran asserted that his CAD was due to herbicide exposure.

In April 2011, VA issued a formal finding that it was unable to verify that the Veteran had service in Vietnam or was exposed to herbicides.

At the August 2016 hearing, the appellant asserted that the Veteran had told her that he was exposed to herbicides while aboard the U.S.S. McKean.  However, she also testified that she did not remember if the Veteran ever told her that he went ashore in Vietnam.  The essence of her argument was that the Veteran was exposed to airborne herbicides which had blown off of mainland Vietnam. 

Unfortunately, the record contains no competent evidence of herbicide exposure besides the Veteran's and the appellant's own lay statements.  Furthermore, the Veteran did not identify any specific instances of exposure to herbicides, and the Veteran's and appellant's lay statements were not supported by the findings of VA.  Moreover, a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure to a tactical herbicide.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

As such, the Board concludes that the Veteran is not presumed to have been exposed to herbicides during service.  
 Regarding direct service connection, the Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for CAD.

Likewise, after his separation from service, the medical records do not show any complaints, treatment, or diagnoses for CAD until 1996, three decades after his separation from service.

The record does not show any complaints, treatment, or diagnoses of CAD in service or after his separation from service until three decades later.  There is also no competent medical opinion of record which even suggests that the Veteran's CAD disorder even might be related to his service.  That is, the entirety of the appellant's claim rests upon the establishing of herbicide exposure, which, as discussed, is not supported by the evidence of record.

Consideration has been given to the Veteran's and appellant's assertions that the Veteran's CAD was due to his active service, to include as due to herbicide exposure.  The Veteran was, and the appellant is, clearly competent to report symptoms of CAD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, determining the etiology of CAD is not readily amenable to mere lay testimony.  Rather, such would require medical training and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


The Board would like to express that it is extremely sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's military service, including his service during the Vietnam War.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Veteran previously sought service connection for CAD based on an allegation that it was the result of asbestos exposure during service.  This theory of entitlement was denied in a June 2001 rating decision which explained that the medical evidence of record, namely a VA examiner's opinion, had concluded that the Veteran's conceded asbestos exposure was not responsible for the Veteran's cardiovascular condition.  Since that denial, this basis of entitlement has not been reraised and it was not discussed at the appellant's hearing, which focused on herbicide exposure causing the CAD.  Since seeking to reopen the previously denied, no evidence has been advanced to undermine the VA examiner's opinion, and there is no competent suggestion that asbestos exposure might have caused the Veteran's CAD.  As such, asbestos exposure is not found to have caused the Veteran's CAD. 

As discussed, the evidence at this time simply does not establish that the Veteran had herbicide exposure during his military service, and there is no other basis upon which to afford service connection.  Accordingly, the criteria for service connection have not been met, and the claim is denied.


ORDER

Service connection for CAD is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


